Citation Nr: 1711414	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-11 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and/or posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for a respiratory disorder, claimed as breathing problems.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel
INTRODUCTION

The Veteran served on active duty from February 1981 to December 1992.  He then served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2010 and May 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).

The 2010 rating decision denied, in pertinent part, service connection for bilateral shoulders, and continued a prior denial of service connection for an acquired psychiatric disorder/PTSD.  The 2013 rating decision denied, in pertinent part, service connection for hearing loss and breathing problems.

In his substantive appeals (Form 9), the Veteran requested a Board hearing by live videoconference.  In November 2015 the Board remanded the matter for scheduling of the requested hearing, and one was duly scheduled for July 20, 2016; however, prior to the appointed date the Veteran withdrew his request and asked instead that the matter be resolved based on the evidence of record.  

In this regard, the Board notes that evidence regarding the claims for service connection, including VA medical records and the Veteran's Social Security Administration (SSA) disability records, was associated with the claims file after the March 2014 statement of the case (SOC).  This evidence will be addressed by the agency of original jurisdiction (AOJ) on remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the claim for service connection for respiratory/breathing problems, the Veteran was seen on numerous occasions for chest pain, ribcage pain, trouble breathing, and shortness of breath during service; with diagnostic interventions that include multiple ECGs, x-rays, and pulmonary function testing.  Indeed, the report of one such active duty ECG shows a diagnosis of "sinus bradycardia with sinus arrhythmia."  See report of April 7, 1983 ECG.  VA and private medical records, including VA medical records associated with the claims file since the March 2014 SOC, also chronicle complaints of respiratory problems.  In accordance with McLendon, the Veteran should be accorded a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim for service connection for bilateral shoulders, the Veteran also complained of left shoulder pain during service; and he continues to do so post-service.  In November 2010, he was accorded a VA examination, which returned a diagnosis of bilateral shoulder strain, which the examiner averred was "not a continuation of the shoulder pain shown in 1986 and 1990 when he was on active duty."  According to the examiner, the Veteran's shoulder pain was "actually trapezius muscle and not related to shoulder joint - there were diagnoses such as cervical strain."  However, there is also a service record of left shoulder blade pain in April 1982.  Additionally, the Veteran has also been diagnosed as having "left shoulder pain due to arthritis" (see, e.g., VA treatment records dated in September 2014), but the examiner did not discuss arthritis.  Remand for a new VA examination is therefore needed.  As for the right shoulder, VA medical records advise "right shoulder pain tendinitis, arthritis," which the Veteran maintains has worsened by overuse in lieu of using the left shoulder.  See July 2014 statement from Veteran.  This contention should also be addressed on examination.

As for the claim for bilateral hearing loss, VA regulations provide that "for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

In February 2012, the Veteran was afforded a VA examination, which revealed no auditory thresholds from 500 to 4000 Hertz of 26 decibels or greater, but that the VA examiner reported bilateral speech "discrimination" scores of 92.  The diagnosis was "sensorineural hearing loss (in the frequency range of 6000 Hz or higher frequencies)," which the examiner opined was not related to service but instead due to the Veteran's civilian jobs.  However, in justifying her opinion the examiner expounded on the Veteran's post service occupational noise exposure but never discussed the Veteran's military noise exposure, which is significant since active duty records show that the Veteran, whose military occupational specialty was Aerospace Ground Equipment Technician, was repeatedly tested, and repeatedly cautioned to wear ear protection during service; ostensibly due to hazardous noise exposure.  See, e.g., Periodic Occupational Health Examinations (audiograms) dating from 1981 to 1990, and Hazardous Noise Protection Program instructions dated, inter alia, in March 1986 and August 1989.  See also February 2012 VA audiogram examination report, p. 8.  Moreover, it is unclear whether the examiner actually reported speech recognition scores; as required by 38 C.F.R. § 3.385.  See also VA Compensation and Pension Audio Examination Worksheet.  In accordance with 38 C.F.R. § 3.385 a new examination is warranted.  

Finally, and with regard to the claim for service connection for an acquired psychiatric disorder, to include PTSD, the Veteran's mental health and prior Gulf War service were the topics of much discussion, including MEB proceedings, that occurred during his National Guard service; with diagnoses that included anxiety disorder, depression, and panic attacks.  The Veteran was also placed on Profile for "generalized anxiety disorder" in or around August 1999."  See also June 1999 private psychiatric evaluation, which shows a diagnosis of anxiety disorder and notes that the Veteran was "currently on medical waiver in National Guard due to anxiety."

In November 2010, the Veteran was afforded a VA PTSD examination.  According to the examiner, the Veteran did not meet the criteria for a diagnosis of PTSD, but did meet the crisis for a diagnosis of anxiety disorder; and in an opinion dated in April 2011 that examiner averred that the Veteran's anxiety disorder was not related to service.  She implied that the Veteran's anxiety disorder preceded his entry into active duty service, and then narrated as to why the Veteran's "panic" disorder was not related to service.  However, the Veteran has made no allegation, and there is no medical evidence of record, of a psychiatric disorder prior to active duty service.  Moreover, MEB members related the Veteran's anxiety to events that had occurred during the Veteran's tour in Saudi Arabia; a fact not addressed by the examiner.  Service and post-service records also contain a diagnosis of depression, which the examiner did not address.  In any event, the record has changed significantly since the 2011 opinion, and now includes the report of a PTSD screen by a VA psychologist in June 2012, who concluded "PTSD Diagnosis IS SUGGESTED."  See also VA medical records dated in 2016, which advise of "anxiety, panic attacks, depression, bipolar disorder, and PTSD."  As the evidence has changed since the last VA examination, the Board finds that the Veteran should be afforded a new one.

On remand, the claims file should be updated to include all VA treatment records dated after June 2016, and any extant private treatment records referable to these claims for service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's VA treatment records dated after June 2016 with the claims file.  

2.  Send a letter to the Veteran asking him to identify the source/location of any outstanding private treatment records referable to his shoulder, psychiatric, hearing, and breathing complaints, and then take steps to obtain those records.  Associate any located records with the claims file.

3.  After completion of steps 1 and 2, schedule the Veteran for VA examination(s) by an appropriate medical professionals regarding the issue of service connection for a bilateral shoulder disorder, a psychiatric disorder, bilateral hearing loss, and a breathing/respiratory disorder.  

The record, to include a copy of this remand, must be reviewed by each examiner.  The examiner must also discuss the Veteran's military experiences and post-service complaints and treatment with the Veteran, and document the Veteran's assertions in the examination report.

All pertinent tests should be done, and all findings reported in detail.  The examiner is then requested to opine as follows:

a.  For each shoulder disorder found on examination, state whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during, or is otherwise related to, service.

Additionally, for each right shoulder disorder found on examination, opine as to whether it was caused by, or is aggravated by, a left shoulder disorder.

In formulating the requested opinion, the examiner should note that the Veteran was treated for left shoulder blade pain, "strain lats," and trapezius spasms on many occasions during active duty service; and is currently being treated by VA for "left shoulder pain due to arthritis" and "right shoulder pain tendinitis, arthritis."  

b.  For each of the psychiatric disorders found on examination, state whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during service, or is otherwise related to some incident of service.

In formulating the requested opinion, the examiner should note that the Veteran served in the Persian Gulf during the Persian Gulf War; that he was thereafter placed on profile and medically boarded from the National Guard due to anxiety and panic attacks; and that he currently receives treatment from VA for anxiety, panic attacks, depression, bipolar disorder, and PTSD.  

c.  For the claim for service connection for hearing loss, provide all required test scores, and then opine as to whether it is at least as likely as not (50 percent or greater probability) that hearing loss (if diagnosed), had its onset during service, or is otherwise related to service.

In formulating the requested opinion, the examiner should note that the Veteran worked as an Aerospace Ground Equipment Technician during service, and was exposed to scud missile blasts and other warzone noise during his tour in the Persian Gulf.  

d.  For each respiratory disorder found on examination, whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during, or is otherwise related to, service.

In formulating the requested opinion, the examiner should note that the Veteran complained of trouble breathing, chest wall pain, rib cage pain, and shortness of breath on many occasions; and underwent multiple ECGs and x-rays, and pulmonary function testing during active duty service.  

A rationale for all opinions must be provided.  

4.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board, including with consideration of the evidence received since the March 2014 SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

